DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
Claim(s) 23, 25-28 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over US 5,362,778 (herein Famili) as evidenced by US 2018/00578844, US 6,369,215 .
As to claims 23, Famili discloses a thermoplastic polymer blend (see col. 2, lines 9-25 and examples) for packaging material (col. 2, lines 60-68 and abstract) comprising a thermoplastic PVOH (abstract, col. 2, lines 15-20 and examples) and thermoplastic modified starch (abstract, col. 2, lines 15-20 and examples), wherein the starch is taught as biodegradable (col. 1, also note that applicant lists starch as a suitable biodegradable polymer in the specification and in claim 24).  The PVOH is present in 5 to 95 wt% and the thermoplastic (starch) is present in 5 to 95 wt%.  See col. 2, lines 15-20.  Further, see the examples such as example 5 in table 5, teaching 100 parts Vinex (PVOH) and 50 parts starch (thermoplastic biodegradable polymer), thus the mixing ratio of the PVOH is about 66.6 wt% and further thermoplastic is about 33.3 wt%.  Note that starch is a polymer of glucose.  See paragraph 37 of US 2018/00578844 for evidence.
Note that Finally, hydroxylalkylated starch (preferably hydroxypropyl starch) are biodegradable and compostable.  See col. 3, lines 12-18 of US 6,369,215 for evidence.  Therefore, the hydroxypropyl starch of Famili reads on the claimed compostable according to EN 12432/14995 and therefore, a composition made primarily thereof would also be compostable.   In the alternative, the composition would obviously be compostable once the Famili composition is formed.
Note that the composition of Famili comprises only two plastics: PVOH and the starch.  With regard to the transitional phraseology “consisting essentially of”, the limitation is interpreted in accordance to MPEP 2111.03.  In summary, "consisting essentially of" narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to "comprising". Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. the plasticizer glycerol would in fact be excluded from the claims and that such ingredients would materially change the basic and novel characteristics of the applicant’s invention.  In the instant case, the plasticizer is added in small amounts (e.g. 1 wt%), is a biomolecule and Famili states that this does not affect the biodegradability etc (see col. 1, lines 45-60).
As to claims 25-26 and, the blend is obtain by mixing, fusing and compacting in a melt (extruder, see col. 4, line 60 through col. 5, line 30 and example) to yield a homogenous mixture (col. 5, lines 10-20).
As to claims 27-28, the homogenous mixture is subjected to granulation and shaping to form granular (col. 4, line 63) products.  See generally col. 4, line 60 through col. 5, line 30 and examples.
As to claims 37-38, packaging materials comprising the blend are taught produced by shaping the materials.  See abstract, col. 1, lines 45-64, col. 2, lines 25-30, col. 2, lines 60-68, col. 8, lines 39-41 and examples.
As to claim 39, the material is taught as biodegradable (col. 1, lines 10-65) and contains starch which applicant admits is biodegradable.  Further, the blend is made from the same material as in the instant application, therefore must have the same properties.  
As to claim 40, Famili is silent on gas permeability.  However, Famili teaches the same blend with the same material in the same amounts.  Therefore, it is reasonable to take the position that the permeability would naturally flow from the same composition.
As to claim 41, the limitation for food is an intended use limitation.  While Famili does not specifically disclose using for food, the bags (col. 1, lines 50-67) of Famili can be utilized for food.

Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over US 5,362,778 (herein Famili) as evidenced by US 2018/00578844, US 6,369,215 and US 2006/0178343.
The discussion with respect to Famili set-forth above is incorporated herein by reference.
As to claim 42, starch is a biopolymer that is biodegradeable and compostable.  See col. 3, lines 12-18 of US 6,369,215 for evidence.  As to the limitation “food-safe”, the composition is made of the same polyvinyl alcohol, which applicant admits is food safe.  The hydroxylpropylated starch of Famili is also known as food safe and is approved by the FDA for food.   See paragraph 6 of US 2006/0178343.  Therefore, it is reasonable to take the position that the composition would also be food safe since it is composed of materials that are food safe.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  

Applicant argues that Famili consists essentially of three materials.  
In response, with regard to the transitional phraseology “consisting essentially of”, the limitation is interpreted in accordance to MPEP 2111.03.  In summary, "consisting essentially of" narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to "comprising". Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. the plasticizer glycerol would in fact be excluded from the claims and that such ingredients would materially change the basic and novel characteristics of the applicant’s invention.  In the instant case, the plasticizer is added in small amounts (e.g. 1 wt%), is a biomolecule and Famili states that this does not affect the biodegradability etc (see col. 1, lines 45-60).

Applicant argues that Famili is silent on the biodegradability of the composition.  
In response, polyvinyl alcohol is biodegradeable.  See col. 1, lines 10-15 of Famili.  hydroxylalkylated starch (preferably hydroxypropyl starch) are biodegradable and compostable.  See col. 3, lines 12-18 of US 6,369,215 for evidence.  Given that the composition is made from biodegradable polymers, it is reasonable to take the position that the composition of those materials would also be biodegradable.  

Applicant argues that hydroxypropylated starches cannot correspond to biodegradable thermoplastic compostable because enzymes and microbiota hydrolyze them.
In response, the argument is not well grounded and the examiner disagrees.  A material that is decomposed (e.g. hydrolyzed) by microbiota fits the definition of biodegradable.  Famili (col. 2, line 20) defines the starch as thermoplastic.  Hydroxylalkylated starch (preferably hydroxypropyl starch) are biodegradable and compostable.  See col. 3, lines 12-18 of US 6,369,215 for evidence.  

Applicant argues that the present composition is water-tight and is suitable for hot water applications (e.g. holding coffee).  
In response, the features are not claimed.  Therefore, applicant’s argument is moot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764